United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   February 24, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 04-40051
                          Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN ERIC MACIAS,

                                         Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 2:01-CR-231-1
                         --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Larry Chris Iles, appointed to represent John Eric Macias,

has requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).        Macias has not

filed a response to the motion.        Our independent review of the

brief and the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.